Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-9 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, there is no proper antecedent basis for the words “connecting bar” in claim 1.  
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by De Mori (EP 1550 765 A1).
          De Mori teaches a system iron including an ironing board for ironing and steaming.  De Mori teaches the apparatus is useful with a steam iron or steamer and includes passing steam (blowing or sucking) through the body of a pivoting ironing board (paragraph 6).  A steam generator 61 (figure 6) is arranged on a body portion of the apparatus.  The ironing board is supported by a columnar body and is pivotably connected via hinge shaft 31 for vertically folding (figure 2) the ironing board and horizontally positioning the ironing board (figure 4) for placing an article thereon and treating such article.  The apparatus includes a system for adjustably angling the ironing board and includes an angle-limiting member and actuator or lever or button 80 for locking and limiting the rotation of the ironing board. An elastic member or spring 76 is provided for forcing a limiting or locking member 78 into a groove 70 which is comprised by a ring-shaped locking bar 66.  The locking bar 66 includes a plurality of locking grooves 70 (figure 8, for example) on its periphery with the rightmost forming a stopper groove for limiting the range of movement.  The locking bar is connected to the pivot shaft 31 and which is rotatably accommodated by a connecting bar 30 which is pivotably cooperative with the body column poles 27, 47.  The button or lever 80 is pivotably connected to the connecting bar 30 and an end thereof includes such movement that the lock is released for allowing movement of the ironing board.        
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De Mori in view of Trowsdale et al. (2010/0242317).
          De Mori discloses the invention as claimed.  De Mori teaches an apparatus including an ironing board and ironing or steaming means for treating an article placed thereon.  The ironing board is angularly adjustable and includes an angle limiting structure for adjusting and locking the ironing board in at least two positions.  De Mori teaches a lever or button 80 (figure 8, for example) for actuating the angle-limiting structure.   However, De Mori does not suggest the button as protruding or depending from the structure.
           Trowsdale et al. teach an ironing board including a system for passing a fluid through the ironing board.  Further, Trowsdale et al. teach an angle adjusting structure for adjusting the angle between a rear connection pivot axle and forward connection pivot axle.  Adjusting these points changes the angle between the particular leg and the ironing board and at the same time results in a height adjustment of the ironing board.  The underside incldues engaging levers and protruding or depending buttons 24 (figure 2 or figure 5) which are actuated for adjusting the angle limiting structure.     
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the ironing board of De Mori as including protruding buttons.  Providing this would allow a user to quickly locate the adjusting structure “by feel” and positively engage the adjusting structure for adjusting the ironing board angle.  
ALLOWABLE SUBJECT MATTER
           Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Topliffe, Leisenring, Lin, Antonel et al. and Ma et al. illustrate angle adjusting and angle limiting structure for ironing boards with certain ones including steam and steam generation. 
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732